Citation Nr: 0516145	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for service-connected 
status post fracture of the right fifth metatarsal, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1998.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a June 1999 decision by the RO in Atlanta, 
Georgia, which granted service connection and a 10 percent 
rating for status post fracture of the right fifth 
metatarsal.  The veteran currently resides within the 
jurisdiction of the RO in Winston-Salem, North Carolina.  A 
videoconference hearing before a member of the Board was 
requested and scheduled, but the veteran failed to report for 
such hearing.  

The Board notes that in August 2003, the RO granted 
entitlement to service connection for rheumatoid arthritis 
with an evaluation of 20 percent.  This issue is not in 
appellate status and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004). 

 A May 2005 statement from the veteran's representative 
raised the issue of service connection for a right ankle 
disorder secondary to status post fracture of the right fifth 
metatarsal.  This issue has not been developed for appellate 
review and is referred to the RO for action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  


The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

In June 1999 the RO granted service connection for the 
residuals of the fracture of the fifth metatarsal.  This was 
prior to the enactment of the VCAA.  A review of the record 
reflects that the appellant has not been informed of the VCAA 
as it relate to the current claim.

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to inform the 
veteran of the VCAA as it relates to her 
claim for an increased rating for the 
status post fracture of the right fifth 
metatarsal.  This information should 
include notifying her to furnish any 
additional pertinent evidence in her 
possession not previously submitted and 
informing her of what evidence what 
evidence the VA will obtain Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  Following any additional development 
deemed appropriate by the RO, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




